Citation Nr: 0835814	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-14 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable rating for bilateral 
conjunctival pigmentation and left endothelial pigmentation, 
residuals of flash burns to the eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a noncompensable 
evaluation for the veteran's service connected bilateral eye 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reveals that there has not been proper 
compliance with the Board's December 2007 remand, which 
directed that the veteran be scheduled for a Travel Board 
hearing at the RO.  There is no indication that a such a 
hearing was scheduled or held, and, in fact, the veteran 
renewed his request for a hearing in a written communication 
dated August 2008.  

It has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to assure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, a 
remand is required to ensure that the orders of the Board's 
December 2007 remand are carried out.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Board hearing 
at the RO.  Notify him of the scheduled 
hearing at the latest address of record, 
to include the correct zip code. The 
veteran, and his representative, should be 
notified in writing of the date, time and 
location of the hearing.  After the 
hearing is conducted, or if the veteran 
fails to report for the scheduled hearing, 
the claims folder should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 
